Citation Nr: 0624985	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1999.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  During service in June 1995, the veteran incurred a 
sacroiliac joint strain that resolved in two weeks.  

2.  During service in September 1998, the veteran incurred a 
minor low back strain that resolved in six days.    

3.  At his separation examination in September 1999, the 
medical officer physically examined the veteran and noted a 
normal clinical evaluation of his spine; in response to the 
veteran's indication of recurrent back pain and other 
complaints, the medical officer noted that the veteran had 
intermittent pain only with weather changes, had difficulty 
in physical fitness training, and was usually fine.  

4.  The veteran's current diagnosis of degenerative disc 
disease is not related to his in-service back injuries and 
was not present during his active military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection for a low back disorder, the veteran must meet 
three requirements: (1) the veteran currently has a low back 
disability; (2) a low back injury was incurred during active 
military service; and (3) a relationship exists between the 
current low back disorder and the inservice back injury.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of the relationship 
between that disability and an injury or disease incurred in 
service).  If any of those requirements is not met, service 
connection is not permitted.  

Here, the record supports the first two requirements for 
service connection.  The evidence shows that the veteran is 
currently diagnosed with degenerative disk disease at L6-SI, 
which is a low back disorder.  Moreover, the veteran's 
service medical records show that he incurred injuries to his 
low back twice during active service and was treated both 
times for those injuries.  But as discussed below, since the 
evidence that those injuries are not related to his current 
low back disorder is more credible than the evidence 
connecting them, the third requirement for service connection 
is not met, and the claim must be denied.  

In April 2006, the VA examiner reviewed the veteran's claims 
file, examined the veteran, and concluded that the veteran's 
degenerative disk disease is not related to his active 
military service.  She specifically stated that it is less 
likely than not (that is, that there is a less than 
50 percent probability) that his current disability is 
etiologically related to the veteran's inservice back 
injuries.  The record supports that medical judgment.  

The veteran's two back injuries were both completely resolved 
during his active service.  The first time the veteran 
complained of low back pain was in June 1995.  He told the 
doctor that the pain had begun a few weeks before.  He was 
diagnosed with sacroiliac joint strain and put on light duty 
for one week.  At the veteran's follow-up visit seven days 
later, he said he had experienced relief, but was not yet 100 
percent better.  The examiner noted that the sacroiliac joint 
strain was resolving.  The veteran was told not to do heaving 
lifting, put on light duty for 7 more days, and instructed to 
return in 1 week.  The veteran did not return for that 
follow-up visit.  In his September 1995 and March 1997 
physical examinations, the veteran indicated that he did not 
then experience recurrent back pain. 

In September 1998, the veteran injured his back again while 
lifting a heavy object.  He was diagnosed with minor low back 
strain, given Motrin and a muscle relaxant, and put on light 
duty for 7 days.  Six days later at his follow-up visit, he 
reported he was off the medication and had no pain or 
stiffness.  The examiner determined that the low back injury 
had resolved.  According to the Special Duty Medical Abstract 
in his service medical records, he was suspended from special 
duty due to his low back strain for a total of six days.  The 
veteran had no further treatment during service for low back 
complaints.  The acute and transitory nature of both the low 
back injuries supports the VA examiner's medical judgment 
that the current degenerative disk disease is not related to 
the veteran's inservice strains.  

The veteran has not produced any medical judgment that 
contradicts the VA examiner's conclusion.  Instead, the 
veteran claims that since he has had chronic back pain since 
his discharge, his current disorder must be related to his 
inservice injuries.  The record does show that the veteran 
has a history of back pain since his discharge.  On the 
medical history report of his September 1999 physical 
examination for separation from service, the veteran checked 
a positive response for 11 conditions in the section for 
Past/Current Medical History.  In the area of that report 
reserved for the physician's summary and elaboration of all 
pertinent data, the medical examiner grouped together his 
affirmative responses to swollen or painful joints, a painful 
or "trick" shoulder or elbow, recurrent back pain, and foot 
trouble.  He noted with respect to these 4 complaints that 
the veteran had intermittent pain only with weather changes, 
had difficulty with physical fitness training, and was 
usually fine.  After his own examination of the veteran, he 
noted a normal clinical evaluation of the spine. 

The next indication of the veteran's low back pain was at his 
April 2000 VA examination.  He complained of a daily mild 
ache in his low back, with episodes of intense pain occurring 
once per week, lasting from 1 to 5 hours.  He also noted that 
the pain was less if he did stretching exercises.  The X-ray 
revealed his lumbosacral spine was within normal limits and 
the examiner diagnosed chronic lumbar pain with normal exam.  

In August 2003, the veteran's CT scan showed an unremarkable 
lumbosacral spine except for two minor bulging disks at L3-L4 
and L4-L5.  At his spine evaluation in October 2003, the 
examiner determined that it was quite possible that the disk 
bulge caused pain in his low back, giving him much 
discomfort.  That examiner suggested physical therapy, which 
the veteran could not attend because it was more than 2 hours 
away from his home.  He was given instruction in the use and 
care of a back corset. In his four routine visits to the VA 
medical facility for prescription renewal in 2004, his back 
pain was noted.  The next record of back pain is at the 
April 2006 VA exam.  

This history of low back pain since the veteran's discharge 
certainly raises an inference that his current condition 
might be related to back injuries during service.  But the 
April 2006 examination was provided specifically to address 
the issue whether there was a relationship between the 
veteran's current low back disorder and his inservice 
injuries.  That medical professional reviewed the claims file 
and examined the veteran and determined that they were not 
related.  That medical opinion is accorded more weight than a 
mere inference arising from the circumstances.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (Board's duty is to analyze the 
credibility and probative value of evidence sua sponte when 
making its factual findings).  As for the veteran's opinion, 
since he is a lay person, he is not qualified to make medical 
judgments and no weight will be given to his assertion that 
his current condition is related to his inservice injuries.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay 
person is not competent to give evidence of matters that 
require medical knowledge).   

The benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102 has been considered here.  But the only 
evidence to support the veteran's claim on the etiology of 
his current condition is an inference from the history of 
pain that it might be related to his inservice injuries.  
Since that evidence is far outweighed by the clear judgement 
of the examining medical professional that they are not 
related, the benefit of the doubt doctrine does not help the 
veteran here.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  


Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's February 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the May 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had pertaining to his 
claim, this veteran was not prejudiced because the 
November 2005 decision by the Board specifically advised the 
veteran that he had the right to submit additional evidence 
about his claim.  

The RO's February 2003 letter did not address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for a low back 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  This veteran was not harmed 
by that omission, however, because that information was 
provided in the May 2006 supplemental statement of the case.  
In any event, since service connection was denied, the issues 
relating to rating criteria and the effective date of an 
award were rendered moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and VA treatment 
records, as well as providing the veteran with a medical 
examination.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


